FILED
                                                                         Sep 30 2020, 8:37 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                        Attorney General of Indiana
                                                           Josiah Swinney
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Mitchell Vanryn,                                           September 30, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-1354
        v.                                                 Appeal from the Allen Superior
                                                           Court
State of Indiana,                                          The Honorable Frances C. Gull,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           02D05-1712-MR-11



Pyle, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020                           Page 1 of 25
                                        Statement of the Case
[1]   Mitchell Vanryn (“Vanryn”) appeals his conviction by jury of Level 1 felony

      aggravated battery1 and Level 2 felony domestic battery2 following the death of

      his girlfriend’s (“Mother”) two-year-old son. He also appeals the aggregate

      forty (40) year sentence imposed thereon. He argues that: (1) the trial court

      abused its discretion in admitting evidence; (2) the trial court abused its

      discretion in instructing the jury; (3) there is insufficient evidence to support his

      conviction for Level 1 felony aggravated battery; and (4) his sentence is

      inappropriate in light of the nature of the offenses and the character of the

      offender. Concluding that: (1) the trial court did not abuse its discretion in

      admitting evidence; (2) the trial court did not abuse its discretion in instructing

      the jury; (3) there is sufficient evidence to support Vanryn’s Level 1 felony

      aggravated battery conviction; and (4) Vanryn’s sentence is not inappropriate,

      we affirm Vanryn’s convictions and sentence.


[2]   We affirm.


                                                      Issues
                 1.       Whether the trial court abused its discretion in admitting
                          evidence.




      1
          IND. CODE § 35-42-2-1.5.
      2
          I.C. § 35-42-2-1.3.


      Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020           Page 2 of 25
              2.       Whether the trial court abused its discretion in instructing
                       the jury.

              3.       Whether there is sufficient evidence to support Vanryn’s
                       conviction for Level 1 felony aggravated battery.

              4.       Whether Vanryn’s forty (40) year sentence is
                       inappropriate.

                                                       Facts
[1]   The facts most favorable to the verdict reveal that Mother is the parent of

      daughter, K.H. (“K.H.”), who was born in 2011, and son, M.G. (“M.G.”), who

      was born in February 2015 and who was the victim in this case. Mother began

      dating twenty-seven-year-old Vanryn in January 2017, and Vanryn moved into

      Mother’s house in June 2017. Vanryn, had a three-year-old son, J.V. (“J.V.”),

      who spent the majority of his time with Vanryn while J.V.’s mother (“J.V.’s

      mother”) worked. After moving into Mother’s house, Vanryn, who was not

      employed, became the primary caregiver for the three children while Mother

      worked a full-time job.


[2]   Shortly after moving into Mother’s house, Vanryn began texting Mother at

      work to complain about two-year-old M.G. For example, in June 2017,

      Vanryn texted Mother that M.G. had “pissed and shit his bed again. [I don’t

      know], he seems fine, he just keeps pooping and peeing in his diaper and not

      saying anything to anyone about having to go to the potty.” (Tr. Vol. 2 at 200).


[3]   In July 2017, Vanryn texted Mother that M.G. had “started screaming and

      crying when he – we told him that he couldn’t have milk in his cereal[.] It’s . . .


      Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020          Page 3 of 25
      annoying and he’s a brat[.] [H]e fucking gets it everywhere and he’s two, he

      doesn’t need milk in his cereal, . . . I’m the adult and I said so.” (Tr. Vol. 2 at

      200). Later that month, Vanryn texted Mother as follows:


              [M.G.]’s grounded for the rest of the day. He just shit his pants
              for the second time today. He was literally sitting right next to
              me and took a shit and didn’t say anything[.] I smelled shit and
              was like, [t]here’s no way. He must have just farted. He
              wouldn’t do that sitting right here. Well, sure enough. He keeps
              saying, ‘[p]oop in toilet,’ but he doesn’t. I don’t get it. He knows
              where to go and how to ask. I was sitting right next to him, for
              Christ’s sake. This is the second time today[.] [H]e fucking
              knows better[.] He knows it’s bad and he gets in trouble, but he
              keeps doing it. I was right next to him on the couch. There’s no
              fucking excuse[.] [I]f you want to keep making excuses for him,
              I’ll just let him sit in it and every day after work you can come
              home and deal with it. All you’ve done after shit – all you’ve
              done after h[e’s] shit his pants day in and day out, two, even
              three times a day some days, is making fucking excuses for him
              and I’m over it. He knows better, point blank, period.


      (Tr. Vol. 2 at 200-01).


[4]   Also in July 2017, M.G. spent the day with Mother’s father (“Maternal

      Grandfather”). Maternal Grandfather, who had previously noticed that M.G.

      had begun having bruises when Vanryn had moved into Mother’s house, saw a

      handprint-shaped bruise on M.G.’s buttocks. When Mother picked up M.G.,

      Maternal Grandfather confronted her. She “made up an excuse and denied any

      abuse.” (Tr. Vol. 2 at 35). Maternal Grandfather went to Mother’s house and

      confronted Vanryn, who “came back at [Maternal Grandfather.]” (Tr. Vol. 2 at

      35). Mother became angry and threatened to call the police. Thereafter,

      Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020      Page 4 of 25
      Mother changed her telephone number and “completely stopped talking to

      [Maternal Grandfather].” (Tr. Vol. 2 at 35).


[5]   Vanryn continued to text Mother at work about M.G. In August 2017, Vanryn

      texted Mother that M.G. had “just got the belt pretty good[.] He’s in deep

      fucking trouble[.]” (Tr. Vol. 2 at 201). Later that day, Vanryn texted Mother as

      follows:


              Well, M.G. just slipped and fell in the damn shower[.] This shit
              is too much[.] [M.G.] busted his damn lip in the shower. I’ve
              got a million kids running around, people are . . . shitting
              themselves, falling in the shower. I need a fucking break. I don’t
              know what exactly he hit, I just heard a thud, then him start
              crying. I’m guessing he hit the ledge of the tub[.] [His lip is]
              bleeding pretty good.


      (Tr. Vol. 2 at 202).


[6]   In October 2017, M.G.’s paternal great-grandmother (“Paternal Great-

      Grandmother”) stopped by Mother’s home on a weekend afternoon to ask

      Mother if Paternal Great-Grandmother could take M.G. for a visit with his

      cousins. While at Mother’s home, Paternal Great-Grandmother noticed that

      M.G. had dark circles under his eyes, a bruise on the right side of his face, and

      marks around his neck. When Paternal Great-Grandmother left Mother’s

      home, she contacted the police and DCS to request a welfare check on M.G.


[7]   DCS case worker Amanda Treska (“Case Worker Treska”) went to Mother’s

      home that same day. When Case Worker Treska arrived at Mother’s home, the

      case worker noticed that M.G. had dark circles under his eyes, a bruise on his
      Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 5 of 25
      cheek, and a scratch on his neck. Case Worker Treska also noticed that M.G.,

      who was very pale, had a cut on his upper lip that was in the process of healing.

      Mother explained that M.G. had cut his lip when he had fallen in the shower.

      Mother also told the case worker that the dark circles under M.G.’s eyes were

      the result of an allergic reaction to laundry detergent. Case Worker Treska

      recommended that Mother have M.G., who was very quiet while the case

      worker was in the home, examined by a pediatrician. Both Mother and Vanryn

      signed a safety plan wherein they agreed to “refrain from physical discipline

      that result[ed] in marks or bruises.” (Tr. Vol. 2 at 117). M.G.’s case was later

      closed as unsubstantiated.


[8]   In early November 2017, Vanryn texted Mother that he was “done watching

      the kids from now on. You need to find daycare. You need to find a sitter or

      some kind of daycare[.] I’m not watching them tomorrow. I will leave before

      you go to work if I have to.” (Tr. Vol. 2 at 203). On November 27, 2017,

      Vanryn texted Mother as follows:


              [M.G.] peed his pants again[.] He went in the bathroom and put
              toilet paper in his underwear, trying to hide it, just like he did
              with that curtain in your room[.] He’s in trouble for the rest of
              the day. I’ve had to give him two baths, wash all his sheets and
              blankets, both outfits he wore today. This is ridiculous.


      (Tr. Vol. 2 at 203-04). None of the text messages that Vanryn sent to Mother

      on November 27 and 28, 2017, mentioned that M.G. was ill.




      Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 6 of 25
[9]    On November 29, 2017, Mother left for work at 7:30 a.m., and K.H. left for

       school shortly thereafter. Vanryn was at home with M.G. and J.V. until

       approximately 1:00 p.m., when J.V.’s mother picked J.V. up. While at the

       home, J.V.’s mother noticed that M.G. had a bruise on the side of his face.

       After J.V. and his mother had left, Vanryn and M.G. were the only two people

       at home for three hours until M.G.’s maternal great-grandmother (“Maternal

       Great-Grandmother”) brought K.H. home from school at approximately 4:15

       p.m. Maternal Great-Grandmother asked to see M.G., but Vanryn told her that

       he was sleeping. After Maternal Great-Grandmother had left the house,

       Vanryn told K.H. to go outside and jump on the trampoline. When K.H., who

       was not wearing shoes or socks, asked to come in the house because her feet

       were cold, Vanryn would not allow her back into the house. K.H. heard

       Vanryn yelling at M.G. to wake up.


[10]   At approximately 4:30 p.m., Vanryn ran out of the house with M.G. in his

       arms. Vanryn ran to a nearby fire station, where he told the firefighters that he

       had been unable to wake M.G. so he had placed the toddler in the shower.

       Vanryn further told the firefighters that he had attempted to give M.G. mouth-

       to-mouth resuscitation when the toddler had stopped breathing. Vanryn never

       told the firefighters that he had given M.G. chest compressions or CPR.


[11]   One of the firefighters placed M.G. on the firehouse’s kitchen table to evaluate

       and attempt to treat him. The firefighter noticed that M.G. had bruises on his

       hands, cheek, shoulder, back, and groin. Shortly thereafter, an ambulance

       arrived to take M.G. to the hospital. The paramedic noticed that M.G. had

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 7 of 25
       several different bruises of different colors, which indicated that the bruises had

       been inflicted at different times and were in different stages of healing. The

       paramedic documented the bruises before she performed CPR on M.G.


[12]   M.G. died shortly after he arrived at the hospital. The pediatric critical care

       physician, who examined M.G. and who had been trained in the signs of child

       abuse, was concerned about the placement and extent of M.G.’s bruises.


[13]   Fort Wayne Police Department Detective Liza Anglin (“Detective Anglin”)

       videotaped an interview with Vanryn shortly after M.G. had died. Vanryn told

       Detective Anglin that M.G. had been sick for three days prior to his death and

       had had frequent urination and defecation accidents during that time. Vanryn

       also told Detective Anglin that M.G. had bruised easily. Vanryn explained that

       M.G. had taken a nap that day after J.V. had gone home with his mother.

       When Vanryn had attempted to wake M.G. at 4:15 p.m. after K.H. had

       returned home, M.G. was unresponsive. Vanryn had attempted to wake M.G.

       by shaking him, slapping his face, and putting him in the shower. According

       to Vanryn, M.G.’s jaw had been clenched shut. Vanryn had tried to pry it open

       so that he could give M.G. mouth-to-mouth resuscitation. Vanryn explained

       that he had taken M.G. to a nearby fire station when he was unable to wake the

       toddler. At the end of the interview, Detective Anglin told Vanryn that M.G.

       had exhibited several indicators of abuse. Vanryn responded that DCS had just

       closed its case and an autopsy would show that M.G. had not been abused.

       Vanryn never mentioned during the interview that he had performed chest

       compressions or CPR on M.G.

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020    Page 8 of 25
[14]   On November 30, 2017, Dr. Robert Wagner (“Dr. Wagner”) performed an

       autopsy on M.G. Following the autopsy, Dr. Wagner identified the cause of

       M.G.’s death as: “Hemoperitoneum due to a Laceration of Pancreas,

       Duodenum, and Mesentery Due to Blunt Force Injury of the Abdomen.” (Ex.

       Vol. at 139). Dr. Wagner identified the manner of M.G.’s death as a homicide.


[15]   Also on November 30, 2017, Alysha Tun (“Tun”), who had known Mother for

       ten to twelve years, heard about the toddler’s death and went to Mother’s

       Facebook page to see if Mother had posted any information regarding the cause

       of M.G.’s death. Tun saw that Mother had just posted a video of Mother and

       M.G. In the Facebook post, Mother had identified the video as the last one

       that she had taken of M.G. the night before he died. Tun watched the video

       (“the Facebook video”) of M.G. and Mother and heard M.G. tell Mother that

       Vanryn had hit M.G.’s head. Although Tun watched the video “before anyone

       had even [been] accused [of] any sort of foul play or anything,” Tun was

       concerned about what she had heard on the Facebook video. (Tr. Vol. 2 at

       127). Tun told her father about the Facebook video and subsequently sent it to

       her father’s friend, who worked at the police department.


[16]   On December 1, 2017, forensic interviewer Patricia Smallwood (“Smallwood”)

       interviewed six-year-old K.H. at the Dr. Bill Lewis Center for Children. K.H.

       told Smallwood that M.G. had been afraid of Vanryn. According to K.H.,

       every time M.G. had urinated or defecated in his pants, Vanryn had spanked

       M.G. with Vanryn’s hand, a wooden spoon, or a black belt. K.H. further told

       Smallwood that the spankings had left bruises on M.G.’s buttocks.

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 9 of 25
[17]   In December 2017, the State charged Vanryn with murder, Level 1 felony

       aggravated battery, and Level 2 felony domestic battery. Vanryn’s three-day

       jury trial began in March 2019. The jury heard the facts as set forth above and

       watched the videos of Detective Anglin questioning Vanryn and Smallwood

       questioning K.H.


[18]   Also at trial, Vanryn objected when the State offered the Facebook video into

       evidence during Tun’s testimony. Vanryn specifically argued to the trial court

       in a sidebar conference that although Tun could “testify that she saw the video

       on a certain day, we have no idea when the video was actually created.” (Tr.

       Vol. 2 at 123). The State responded that “[y]ou c[ould] clearly see that the child

       ha[d] a mark on his lip from the stitches . . . it ha[d] to have been taken after the

       bathtub incident because he ha[d] a scar on his lip.” (Tr. Vol. 2 at 123). The

       State also pointed out that Mother had said on her Facebook post that it was

       the last video that she had taken of M.G. the night before he died. The trial

       court admitted the Facebook video into evidence over Vanryn’s objection.


[19]   Detective Anglin also testified at trial. During her testimony, she reviewed

       photographs of M.G. and described M.G.’s injuries that she had seen at the

       hospital and during his autopsy as follows:


               [M.G. had] bruising on the left side of his face and on the left
               forehead. On the heel of his foot there was bruising on his ankle.
               There [were] bruises on his right arm, forearm. There [were]
               bruises on his back, and the round bruises on his back and down
               the center of his back and over on his left side. Right in the
               center of his head, just about where his hairline changes, there
               [was] a large bruise on the back of his head[.] There [was]
       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020    Page 10 of 25
               bruising on his left shoulder[.] His belly was distended. It was
               full. It looked like it was – it was just full. And there [was] a
               bruise on his belly, as well[.] When they opened up [M.G.] at
               the autopsy, his belly was full of blood, just pooled around all of
               his organs and his internal midsection. There [was] more
               bruising to his chest. Bruises on his hands, on the inside of his
               hands. Bruising on his left shoulder[.] [B]ruising at the base of
               the neck also.


       (Tr. Vol. 2 at 214-15).


[20]   In addition, Dr. Wagner’s trial testimony further explained that M.G.’s “belly

       [was] distended” and full of blood because “a massive blunt force injury” to

       M.G.’s abdomen had “ripped open” M.G.’s duodenum, or small intestine, and

       his pancreas. (Tr. Vol. 3 at 88, 91, 92, 93). In addition, according to Dr.

       Wagner, M.G.’s mesentery, which “holds everything together in your stomach”

       was “shredded apart,” and M.G.’s liver was “ripped in half.” (Tr. Vol. 3 at 92).

       Dr. Wagner further testified that the blunt force injury had also “torn apart” the

       blood vessels in M.G.’s abdomen. (Tr. Vol. 3 at 92). In addition, Dr. Wagner

       testified that this blunt force injury was consistent with having been caused by a

       “a very hard kick, a very hard punch” or “a fall from a three-story building.”

       (Tr. Vol. 3 at 100). According to Dr. Wagner, M.G. could not have survived

       more than an hour or two after the blunt force injury had occurred. Dr.

       Wagner also pointed out that the oval bruise patterns on M.G.’s lower back and

       upper chest were consistent with the knuckle pattern of a fist. In addition, Dr.

       Wagner testified that M.G. had a “large goose egg” on his scalp. (Tr. Vol. 3 at




       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020    Page 11 of 25
       106). Dr. Wagner further opined that M.G.’s injuries were not consistent with

       someone having performed CPR on the toddler.


[21]   Vanryn testified that he had been a father figure to M.G. and that M.G. had

       called him “dad.” (Tr. Vol. 3 at 141). Vanryn admitted that he had been

       frustrated with M.G. in the days before M.G. died because “who likes cleaning

       up a dirty . . . diaper?” (Tr. Vol. 3 at 143). Vanryn explained that, on

       November 29, 2017, when M.G. had failed to respond to Vanryn’s attempts to

       awaken him, Vanryn had attempted CPR on M.G. Vanryn specifically

       explained as follows:


               I haven’t had any kind of formal training, so I did things that I
               kind of remembered from bits and pieces. I first started with a
               couple compressions to the upper chest area. I then tried to
               deliver a few breaths, but his jaw was clenched, it was clenched
               shut. I tried to stick my pointer finger behind it to kind of pry it
               open so I could give actual breaths, but I couldn’t, so I tried to
               administer those breaths as best as I could. When I did this, out
               of my peripheral I could see with every breath that his stomach
               started to inflate. When that happened - I know that that’s not a
               good thing and it’s not a good sign, so I moved my hands from
               the chest area down to the abdominal area, figuring that if I had
               some kind of pressure on that area, that that air would not go to
               that area, and that’s when I started to deliver those same
               compressions in that area.


       (Tr. Vol. 3 at 155-56).


[22]   Defense counsel asked Vanryn how he had applied CPR, and Vanryn

       responded that he had “balled [his] hand up and [had given] the compressions.”

       (Tr. Vol. 3 at 156). Vanryn did not know how much force he had used but he
       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020     Page 12 of 25
       explained that he had been “in an excited state” and had felt “a sense of

       urgency and panic.” (Tr. Vol. 3 at 156, 157).


[23]   After the parties had presented their evidence, Vanryn tendered a reckless

       homicide instruction and asked the trial court to instruct the jury on this lesser

       included offense of murder. The trial court responded as follows to defense

       counsel’s request:


               Unfortunately, [defense counsel], you’re right, I’ve probably
               presided over more murder cases than I care to count or recall,
               and I think it’s been very helpful because the Supreme Court has
               indicated to us that the three-part test of Wright is: Is it factually
               included? Is it inherently included? And the Supreme Court’s
               been very kind to tell us that it is a lesser included, period. So
               reckless homicide is a lesser-included offense of murder. The
               third step then: Is there a serious evidentiary dispute? I’m very
               familiar with the case law cited by defendant that when it’s a
               close call it is prudent to give it, I absolutely agree with that. In
               this situation, however, I don’t see that there is a serious
               evidentiary dispute.


       (Tr. Vol. 3 at 188). Accordingly, the trial court refused to give Vanryn’s

       tendered lesser included offense instruction.


[24]   The jury convicted Vanryn of Level 1 felony aggravated battery and Level 2

       felony domestic battery and acquitted him of murder.


[25]   At the sentencing hearing, the State presented testimony that Vanryn had

       previously beaten Mother with a pool stick and shoved her to the ground.

       Vanryn had also punched and thrown the family’s dog. The State also


       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020      Page 13 of 25
       presented evidence that Vanryn had previously been abusive to J.V.’s mother,

       who had called the police multiple times during the course of their relationship

       to report incidents of domestic violence. Vanryn’s PSI revealed that he had said

       that he was “remorseful that by performing CPR[,] he caused [M.G.’s]

       injuries.” (App. Vol. 2 at 114). Vanryn also stated that he believed that he

       should have attempted to seek outside help before performing CPR on M.G.


[26]   At the conclusion of the sentencing hearing, the trial court found the following

       aggravating and mitigating factors and sentenced Vanryn as follows


               [T]he Court finds the Defendant guilty of aggravated battery, a
               [L]evel one felony, in count two; the Court finds the Defendant
               guilty of domestic battery, a [L]evel two felony, in count three.
               In the sentencing memorandum submitted to the Court, your
               attorney has advanced several mitigating circumstances that he is
               asking the Court to consider. He has asked that I consider that
               the crime is a result of circumstances unlikely to recur. I
               specifically decline to find that as a mitigating circumstance
               based on the information contained in some of these police
               reports and correspondence from your former wife. He has
               further asked that I consider the fact that you have no history of
               delinquent or criminal activity or you’ve led a law-abiding life for
               a substantial period of time before the commission of the crime.
               That is correct, you have no criminal activity on your record, so I
               do find that specifically to be a mitigating circumstance. He has
               asked that I consider that you are likely to respond affirmatively
               to probation or a short term of imprisonment. I can’t read your
               mind, Mr. Vanryn, I don’t know how you will respond. You
               clearly didn’t respond to the State’s efforts on the pre-trial
               diversion that you were offered, as referenced in the sentencing
               memorandum, you clearly didn’t respond to the intervention of
               the authorities in any of the police reports that were submitted by
               the State of Indiana, and I decline to find that to be a mitigating

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020    Page 14 of 25
        circumstance. Your attorney has also asked that I consider your
        remorse. You’ve indicated that you are sorry. Oftentimes,
        remorse is pity for oneself and what oneself finds themself in, but
        I will accept that as a mitigating circumstance. And your
        attorney has finally asked that I consider that the character and
        attitudes of yourself indicate that you are unlikely to commit
        another crime. I can’t do that, Mr. Vanryn, based on the
        information that I’ve received here in the sentencing hearing.
        You are a powder keg likely to go off and that is a truly
        frightening thing, sir. I do find as aggravating circumstances that
        the victim was substantially younger than the statutory age of 14
        for a [L]evel one felony and substantially younger than the
        statutory aggravator of 12 years of age, this little boy was two
        years old, that’s been considered by the higher courts of record as
        an extremely tender age and I find that to be a significant
        aggravator. You’re a grown man against a two-year-old child
        who had no chance. You violated the position of trust you were
        in. You were his caregiver while Mother was working, and
        instead of taking care of him, you beat him to death. This was a
        crime of violence that was committed in the presence or hearing
        of a person less than 18 years of age. [K.H.] was outside, and
        whether she knows what happened in that house or not, she
        heard what happened in that house, and she told us what
        happened in that house. I find that the nature and circumstances
        of the crimes to be an aggravator. I’ve been on the bench 22
        years, Mr. Vanryn, I’ve not seen such a horrific crime. Prior to
        my time on the bench, I served in the criminal justice system and
        saw very few crimes like this. To indicate in this courtroom,
        after all of the medical evidence that was presented, that the
        compressions that were applied to [M.G.’s] abdomen caused
        these injuries is preposterous and ludicrous and insulting to the
        intelligence of every person sitting in this room. Those
        compressions would have had to have had the force of a fall from
        a three-story building, sir. That clearly is not what happened in
        that home, and I’ve heard no explanation yet, other than that of
        Dr. Wagner, for the bruising that looked remarkably like the
        knuckles of a grown man. It is therefore ordered that the

Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 15 of 25
               Defendant be committed to the Indiana Department of
               Correction for classification and confinement for a period of 40
               years on count two and a period of 30 years on count three, order
               those to be served concurrently.


       (Tr. Vol. 4 at 3-5).


[27]   Vanryn now appeals his convictions and sentence.


                                                    Decision
[28]   Vanryn argues that: (1) the trial court abused its discretion in admitting

       evidence; (2) the trial court abused its discretion in instructing the jury; (3) there

       is insufficient evidence to support his conviction; and (4) his sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender. We address each of his contentions in turn.


       1. Admission of Evidence


[29]   Vanryn first argues that the trial court abused its discretion in admitting

       evidence. The admission of evidence is within the sound discretion of the trial

       court, and we will reverse only for an abuse of that discretion. Rogers v. State,

       897 N.E.2d 955, 959 (Ind. Ct. App. 2008), trans. denied. A trial court abuses its

       discretion if its decision is clearly against the logic and the effect of the facts and

       circumstances before the court or if the court has misinterpreted the law. Id.


[30]   Vanryn specifically argues that the trial court abused its discretion when it

       admitted the Facebook video in violation of Indiana Rule of Evidence 404(b).

       Indiana Evidence Rule 404(b) prohibits a trial court from admitting evidence of

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020      Page 16 of 25
       another crime, wrong, or act “to prove a person’s character in order to show

       that on a particular occasion the person acted in accordance with the person’s

       character.” Ind. Evidence Rule 404(b)(1). The purpose of the rule is to protect

       against the forbidden inference that the defendant acted badly in the past, and

       that the defendant’s present, charged actions conform with those past bad acts.

       Erickson v. State, 72 N.E.3d 965, 973-74 (Ind. Ct. App. 2017), trans. denied.


[31]   Evidence of crimes, wrongs, or other acts are admissible if offered for another

       purpose, such as to prove “motive, opportunity, intent, preparation, plan,

       knowledge, identity, absence of mistake, or lack of accident.” Evid. R.

       404(b)(2). In assessing the admissibility of 404(b) evidence, we: (1) determine

       whether the evidence of other crimes, wrongs, or acts is relevant to a matter at

       issue other than the defendant’s propensity to commit the charged act; and (2)

       balance the probative value of the evidence against its prejudicial effect

       pursuant to Rule 403. Erickson, 72 N.E.3d at 974.


[32]   Here, Vanryn does not argue that the Facebook video was prior bad act

       evidence. Rather, he argues that the trial court abused its discretion when it

       admitted the Facebook video because “the State failed to sufficient[ly] establish

       the timeliness of the video.” (Vanryn’s Br. 28). In support of his argument,

       Vanryn cites Pirnat v. State, 612 N.E.2d 153, 155 (Ind. Ct. App. 1993), abrogated

       by Hicks v. State, 690 N.E.2d 215 (Ind. 1997), for the proposition that “evidence

       must be similar enough and close enough in time to be generally relevant to the

       charged offenses.” (Vanryn’s Br. 28). Pirnat applied the Seventh Circuit’s four-

       part test for the admissibility of 404(b) evidence, which included a factor that

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 17 of 25
       “the other evidence must be similar enough and close enough in time to be

       relevant to the matter in issue[.]” Pirnat, 612 N.E.2d at 155 (citing United States

       v. Hudson, 884 F.2d 1016, 1018-19 (7th Cir. 1989), cert. denied 496 U.S. 939

       (1990)).


[33]   However, in Hicks, 690 N.E.2d at 219, the Indiana Supreme Court determined

       that the requirement that the prior bad act must be similar and close in time to

       the charged conduct in order to be relevant “unnecessarily restrict[ed] the

       discretion of the trial court to determine whether 404(b) evidence [was]

       relevant.” Rather, our supreme court determined that the trial court’s wide

       discretion in ruling on the relevancy of evidence “includes determining the

       significance of the similarity or remoteness of evidence.” Id. at 220. According

       to our supreme court, although “[s]ome proffered evidence may be irrelevant

       because it is too remote[,] an event occurring in the past can be critical.” Id.

       Therefore, “admissibility hinges on relevance, not a litmus test based on an

       isolated factor – remoteness, similarity, or anything else – that may bear on

       relevance.” Id.


[34]   We further note that the State established the timeliness of the Facebook video

       in two respects. First, Mother stated in her Facebook post that it was the last

       video that she had taken of M.G. the night before he died. In addition, the

       video showed the scar on M.G.’s lip, which was caused by M.G.’s fall in the

       shower and which was still healing just one month before M.G.’s death. The

       trial court did not abuse its discretion when it admitted the Facebook video into

       evidence.

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 18 of 25
       2. Jury Instructions


[35]   Vanryn next argues that the trial court abused its discretion in instructing the

       jury. Vanryn specifically contends that the trial court abused its discretion

       when it declined to give his tendered lesser-included offense instruction for

       reckless homicide on the murder count. In Wright v. State, 658 N.E.2d 563, 566

       (Ind. 1995), the Indiana Supreme Court set forth a three-part test that trial

       courts should perform when called upon by a party to instruct the jury on a

       lesser-included offense to the crime charged. First, the trial court must compare

       the statute defining the crime charged with the statute defining the alleged

       lesser-included offense to determine if the alleged lesser-included offense is

       inherently included in the crime charged. Id. Second, if the trial court

       determines that an alleged lesser-included offense is not inherently included in

       the crime charged under step one, then it must determine if the alleged lesser-

       included offense is factually included in the crime charged. Id. at 567. If the

       alleged lesser-included offense is neither inherently nor factually included in the

       crime charged, the trial court should not give an instruction on the alleged

       lesser-included offense. Id. Third, if a trial court has determined an alleged

       lesser-included offense is either inherently or factually included in the crime

       charged, “it must look at the evidence presented in the case by both parties” to

       determine if there is a serious evidentiary dispute about the element or elements

       distinguishing the greater from the lesser offense and if, in view of this dispute,

       a jury could conclude that the lesser offense was committed but not the greater.

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020    Page 19 of 25
Id. It is reversible error for a trial court not to give a requested instruction on

       inherently or factually included lesser offenses if there is such an evidentiary

       dispute. Id. We now apply this framework to the tendered lesser-included

       offense instruction in this case.


[36]   Reckless homicide is an inherently included lesser offense of murder. Id. The

       only element distinguishing the two offenses is the defendant’s state of mind.
Id. Reckless homicide occurs when the defendant “recklessly” kills another

       human being. IND. CODE § 35-42-1-5. Reckless conduct is action taken in

       plain, conscious, and unjustifiable disregard of harm that might result. IND.

       CODE § 35-41-2-2(c). In addition, the disregard involves a substantial deviation

       from acceptable standards of conduct. Id.


[37]   Murder, on the other hand, occurs when the killing is done “knowingly” or

       “intentionally.” I.C. § 35-42-1-1. A person engages in conduct “knowingly” if

       the person is aware of a high probability that he is doing so. I.C. § 35-41-2-2(b).

       Accordingly, Vanryn was entitled to an instruction on reckless homicide if there

       was a serious evidentiary dispute permitting the jury to find that he recklessly

       but not knowingly killed M.G. See McEwen v. State, 695 N.E.2d 79, 85 (Ind.

       1998).


[38]   Here, our review of the evidence reveals that Vanryn inflicted severe blunt force

       trauma to M.G.’s abdomen. This trauma, which nearly tore in half M.G.’s

       duodenum and pancreas, shredded his mesentery, ripped his liver in half, and

       tore apart his abdominal blood vessels, was consistent with a very hard punch


       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020      Page 20 of 25
       or a fall from a three-story building. The Indiana Supreme Court has

       previously held that the infliction of such severe blunt force trauma is evidence

       of an awareness of a high probability that the victim will be killed. See Anderson

       v. State, 681 N.E.2d 703, 708, 709 (Ind. 1997) (explaining that where the nearly

       two-year-old victim “suffered severe blunt force injuries about the head, chest,

       and abdomen [and] [t]he extreme injuries to the chest consisted of bruises or

       contusions of the chest wall, as well as a rupture of the diaphragm . . . tears to

       the esophagus . . . as well as tears in the stomach so that there was actually

       gastric contents and blood in the chest cavity[,]” there was no serious

       evidentiary dispute that when Anderson was hitting the toddler, Anderson was

       aware of the high probability that his conduct would result in the toddler’s

       death). Based on this evidence, there was no serious evidentiary dispute

       permitting the jury to find that Vanryn recklessly killed M.G. See id.

       Accordingly, the trial court did not abuse its discretion when it refused to give

       the jury Vanryn’s tendered instruction on the lesser-included offense of reckless

       homicide.


       3. Sufficiency of the Evidence


[39]   Vanryn also argues that there is insufficient evidence to support his conviction

       for Level 1 felony aggravated battery. Our standard of review for sufficiency of

       the evidence claims is well-settled. We consider only the probative evidence

       and reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d
144, 146 (Ind. 2007). We do not reweigh the evidence or judge witness

       credibility. Id. We will affirm the conviction unless no reasonable fact finder

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020    Page 21 of 25
       could find the elements of the crime proven beyond a reasonable doubt. Id.

       The evidence is sufficient if an inference may be reasonably drawn from it to

       support the verdict. Id. at 147.


[40]   In order to convict Vanryn of Level 1 felony aggravated battery, the State had

       the burden to prove beyond a reasonable doubt that Vanryn knowingly or

       intentionally inflicted injury on M.G. that resulted in M.G.’s death. See IND.

       CODE § 35-42-2-1.5. The State also had to prove that M.G. was a child less

       than fourteen years old and that Vanryn was at least eighteen years old. Id.


[41]   Vanryn’s sole argument is that the State failed to establish beyond a reasonable

       doubt that he intentionally inflicted injury on M.G. A person acts

       “intentionally” when “it is his conscious objective to do so.” I.C. § 35-41-2-

       2(a). Intent is a mental function. I.C. § 35-41-2-2(a). “Intent is a mental

       function; and so, absent an admission, it ‘can be inferred from a defendant’s

       conduct and the natural and usual sequence to which such conduct logically

       and reasonably points.’” Heuring v. State, 140 N.E.3d 270, 275 (Ind. 2020)

       (quoting Phipps v. State, 90 N.E.3d 1190, 1195-96 (Ind. 2018)). Intent may also

       be inferred from the nature of the attack and the circumstances surrounding the

       crime. Burns v. State, 59 N.E.3d 323, 328 (Ind. Ct. App. 2016) (finding

       sufficient evidence that Burns intended to kill the victim), trans. denied. The

       duration, brutality, and relative strengths of the defendant and victim are factors

       that can be considered by the jury as indications of the defendant’s intent. Id.




       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 22 of 25
[42]   Here, our review of the evidence reveals that while Vanryn and M.G. were

       alone together in the home, twenty-seven-year-old Vanryn brutally inflicted

       such severe trauma on two-year-old M.G.’s abdomen that the toddler’s

       duodenum and pancreas were nearly torn in half, his mesentery was shredded,

       his liver was ripped in half, and his abdominal blood vessels were torn apart.

       These injuries were consistent with having been caused by a very hard punch or

       a fall from a three-story building. This evidence, which is sufficient to establish

       that Vanryn intentionally inflicted injury on M.G., is sufficient to support

       Vanryn’s Level 1 felony aggravated battery conviction.


       4. Inappropriate Sentence


[43]   Vanryn also argues that his aggregate forty (40) year sentence is inappropriate.

       According to Vanryn, “an appropriate sentence would have been thirty (30)

       years.” (Vanryn’s Br. 36).


[44]   Indiana Appellate Rule 7(B) provides that we may revise a sentence authorized

       by statute if, after due consideration of the trial court’s decision, we find that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. The defendant bears the burden of persuading this Court that

       his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

       2006). Whether we regard a sentence as inappropriate turns on the “culpability

       of the defendant, the severity of the crime, the damage done to others, and

       myriad other factors that come to light in a given case.” Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008).


       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020     Page 23 of 25
[45]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

       Here, Vanryn was convicted of Level 1 felony aggravated battery and Level 2

       felony domestic battery. The sentencing range for a Level 1 felony is from

       twenty (20) to forty (40) years, with an advisory sentence of thirty (30) years.

       I.C. § 35-50-2-4. The sentencing range for a Level 2 felony is from ten (10) to

       thirty (30) years, with an advisory sentence of seventeen and one-half (17½)

       years. The trial court sentenced Vanryn to forty (40) years for the Level 1

       felony and thirty (30) years for the Level 2 felony. The trial court further

       ordered the sentences to run concurrently with each other, for an aggregate

       forty (40) year sentence.


[46]   With regard to the nature of the offense, Vanryn, whom M.G. called “dad,”

       brutally inflicted such severe trauma on the toddler’s abdomen that the toddler’s

       duodenum and pancreas were nearly torn in half, his mesentery was shredded,

       his liver was ripped in half, and his abdominal blood vessels were torn apart.

       These injuries were consistent with having been caused by a very hard punch or

       a fall from a three-story building. In addition, the trial court stated during the

       sentencing hearing that it had “not seen such a horrific crime.” (Tr. Vol. 4 at

       5).


[47]   With regard to Vanryn’s character, we note that Vanryn physically abused

       M.G. for the six months preceding the toddler’s death. When two-year-old

       M.G. urinated or defecated in his pants, Vanryn spanked M.G. with Vanryn’s

       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020    Page 24 of 25
       hand, a wooden spoon, or a belt, leaving bruises on M.G.’s buttocks. Vanryn

       also beat Mother with a pool stick and shoved her to the ground. In addition,

       Vanryn punched and threw the family’s dog. Vanryn had also previously been

       abusive to J.V.’s mother, who had called the police multiple times to report

       incidents of domestic violence during the course of their relationship. We agree

       with the trial court’s characterization of Vanryn as “a powder keg likely to go

       off[.]” (Tr. Vol. 4 at 4).


[48]   Based on the nature of the offense and his character, Vanryn has failed to

       persuade this Court that his aggregate forty (40) year sentence is inappropriate.


[49]   Affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-1354 | September 30, 2020   Page 25 of 25